NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


VICTORIA MORTON,                     )
                                     )
           Appellant,                )
                                     )
v.                                   )                Case No. 2D17-3166
                                     )
JPMORGAN CHASE BANK, NATIONAL        )
ASSOCIATION; JPMORGAN CHASE          )
BANK, NATIONAL ASSOCIATION,          )
SUCCESSOR IN INTEREST BY             )
PURCHASE FROM THE FEDERAL            )
DEPOSIT INSURANCE CORPORATION )
AS RECEIVER OF WASHINGTON            )
MUTUAL BANK; MARLIN LEASING          )
CORP.; MAILFINANCE, INC.; and CITY OF)
CLEARWATER, FLORIDA,                 )
                                     )
           Appellees.                )
                                     )

Opinion filed May 9, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Victoria Morton, pro se.

Elliot B. Kula, W. Aaron Daniel, and William
D. Mueller of Kula & Associates, P.A.,
Miami, for Appellee JPMorgan Chase Bank,
National Association.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.




                                    -2-